Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle
This application is in condition for allowance except for the following formal matters: 
Claims 1-9 are objected to because of the following informalities:  
Claim 1 there is a lack of antecedent basis for “the inner cavity” line 4. The examiner recommends replacing the word “the” with “an”
Claims 2-9 depend from claim 1 and thus have at least the same defect(s).
Claim 6 comprises two sentences. The claim must be in 1 sentence format. 
The examiner recommends replacing the first period “.” with a comma “,”.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Wu (US 6388953) discloses a timepiece display device, comprising: 
a timepiece mechanism (1), which includes 
a timepiece body (figure 2), 
a support plate (above 4, no reference numeral figure 2) 

    PNG
    media_image1.png
    550
    1153
    media_image1.png
    Greyscale

mounted in the timepiece body (figure 2) to divide the inner cavity of the timepiece body (figure 2) into an upper chamber and a lower chamber, 
a timepiece driving module (4) mounted in the lower chamber of the timepiece body (figure 2), 
a rotating optical hand (3) mounted on the upper end of the support plate (above 4), 
a magnetic element (32) fixed to the rotating optical disc (3), and 
a top plate 

    PNG
    media_image2.png
    562
    1175
    media_image2.png
    Greyscale
 mounted on the bottom of the upper chamber of the timepiece body (figure 2), and a rotating shaft (figure 2 – no reference numeral) of the timepiece driving module (4) passes through the support plate (figure 2) and connects to the center of the rotating optical hand (3) to drive the rotating optical hand (3) to rotate; the indicator element (24) and the magnetic element (32) are positioned by the magnetic attraction of the magnetic element (32, 24), and the indicator element (24, 32) moves synchronously with the magnetic element (32, 24) to indicate the time (the ornamental hand 3 operates to indicate units of seconds).

Wu does not disclose the claimed rotating optical disc; a display, which includes an annular base mounted in the upper chamber of the timepiece body, a dial mounted inside the annular base, an indicator element placed on the dial and corresponding to the time identifier on the dial, and a crystal covering the upper end of the annular base.
Of additional note: the dial and the top plate of the previous item matching are the same element. Wu either fails to teach the claimed top plate or the dial because the plate/dial element can only reasonably read on one thereof. 

Lee (US 5850373) discloses a timepiece display device, comprising: 
a timepiece mechanism (1), which includes 
a timepiece body (1), 
a support plate

    PNG
    media_image3.png
    1458
    1118
    media_image3.png
    Greyscale

 mounted in the timepiece body (figure 6) to divide the inner cavity of the timepiece body (figure 6) into an upper chamber and a lower chamber (figure 6), 
a timepiece driving module (2) mounted in the lower chamber of the timepiece body (figure 6), 
a rotating optical disc (32) mounted on the upper end of the support plate (figure 6), 
a magnetic element (33) fixed to the rotating optical disc (32), and 
a top plate 

    PNG
    media_image4.png
    1612
    1210
    media_image4.png
    Greyscale

mounted on the bottom of the upper chamber of the timepiece body (figure 6), and a rotating shaft (see figure 6) of the timepiece driving module (2) passes through the support plate (figure 6) and connects through a gear to optical disc (figure 2) to drive the rotating optical disc (figure 2) to rotate; 
a display (figure 4), which includes an annular base (11) mounted in the upper chamber of the timepiece body (figure 6), a dial (13) mounted inside the annular base (11),
the indicator element (5, 41) and the magnetic element (33) are positioned by the magnetic attraction of the magnetic element (33, 43), and the indicator element (23) moves with the magnetic element (33).
Lee does not disclose the claimed: shaft of the timepiece driving module passes through the support plate and connects to the center of the rotating optical disc to drive the rotating optical disc to rotate; 
a display, which includes an annular base mounted in the upper chamber of the timepiece body, a dial mounted inside the annular base, an indicator element placed on the dial and corresponding to the time identifier on the dial, and a crystal covering the upper end of the annular base; 
the indicator element and the magnetic element are positioned by the magnetic attraction of the magnetic element, and the indicator element moves synchronously with the magnetic element to indicate the time.
Similar to Wu the dial of Lee would be the element identified as the top plate. As can be seen in figure 4 the hands are above the dial/plate as a user would view the element. While the background plate above the hands reads on at least part of the limitations of the dial in claim 1, the examiner would not consider it a reasonable interpretation to call the background plate the dial in the context of the claim. The claim comparison is merely meant to show the examiner’s best effort to match the claims to the prior art. The examiner’s opinion is that the claim in full clearly distinguishes over Lee within the lens of consideration under 35 USC 102 and 103.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-4-22
/SEAN KAYES/Primary Examiner, Art Unit 2844